Citation Nr: 1128309	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  08-22 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability evaluation for the service-connected posttraumatic stress disorder (PTSD) in excess of 50 percent beginning on November 3, 2006 and in excess of 70 percent beginning on January 9, 2009.   

2.  Entitlement to an effective date earlier than January 9, 2009 for the grant of a total rating based on individual unemployability (TDIU) by reason of service-connected disability.  


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from October 1999 to October 2003 and from January 2006 to November 2006.    

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the RO in April 2008 that granted service connection for PTSD and assigned a 50 percent rating, effective on November 3, 2006.  

In a May 2009 rating decision, the RO assigned a 70 percent rating to the PTSD and assigned a TDIU rating, effective on January 9, 2009.  The Veteran expressed disagreement with the assigned staged ratings and the effective date of the award of the 70 percent rating and the TDIU rating.  

The Board notes that the RO characterized the issue on appeal concerning the award of the 70 percent rating of the PTSD as an effective date issue.  However, since this appeal was based upon an initial claim, the Board finds that the issue on appeal is a disagreement of the staged ratings assigned for the PTSD.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  

The Board finds that there is no prejudice to the Veteran since the Board will be considering whether an earlier effective date is warranted for each staged rating and the Veteran has been provided notice of all applicable laws and regulations.  



FINDINGS OF FACT

1.  Beginning on November 3, 2006, the service-connected PTSD is shown to have been productive of a disability picture that more nearly resembled that occupational and social impairment with deficiencies in family relations, mood, thinking, and work, and an inability to establish and maintain effective relationships; total occupational and social impairment for this time period is not demonstrated.   
 
2.  Beginning on May 9, 2008, it was factually ascertainable that the service-connected disabilities were of sufficient severity as to preclude him from securing and following substantially gainful employment, consistent with his education and employment background.  


CONCLUSIONS OF LAW

1.  Beginning on November 3, 2006, the criteria for the assignment of a 70 percent rating, but no higher for the service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).

2.  The criteria for assignment of an effective date of May 9, 2008 for the award of a total rating on the basis of individual unemployability reason of service-connected disability were met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400, 4.16 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided VCAA notice letters to the Veteran in November 2006 and May 2008, prior to the initial adjudication of the claims.  

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection and entitlement to a TDIU, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claim to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Courts have held that were the underlying claim for service connection has been granted and there is disagreement as to downstream questions, the claim has been substantiated and there is no need to provide additional VCAA notice nor is there prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The November 2006 letter provided the Veteran with notice of the laws regarding degrees of disability or effective dates.  

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  The veteran's service treatment records were obtained and associated with the file.  VA treatment records dated from 2004 to 2009 are associated with the claims folder.  

The Board finds that there is no identified relevant evidence that has not been accounted for or addressed.  The Veteran also underwent VA examinations in March 2008, November 2009, and November 2010 to obtain medical evidence as to the severity of the PTSD.  

To the extent  that the action taken hereinbelow is favorable to the Veteran, further discussion of VCAA is not required at this time.  


II.  Entitlement to an initial disability evaluation in excess of 50 percent for the service-connected PTSD from November 3, 2006 and in excess of 70 percent from January 9, 2009.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.   

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  

The rating criteria for rating mental disorders reads as follows:

A 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation  or own name.  

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The Court has held that GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32).  

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  


Analysis

Based on a careful review of the record, the Board finds that, beginning on November 3, 2006, the service-connected PTSD is shown to have been productive of a disability picture that more nearly resembles the criteria warranting the assignment of a 70 percent rating.  

The Veteran was afforded a VA examination in March 2008.  The Veteran reported that, since his experiences in the Marines, he experienced nervousness, paranoia, hypervigilence, depressed mood, anhedonia, flashbacks with auditory hallucinations, significant sleep and concentration problems, social withdrawal, frequent intrusive thoughts, recurrent nightmares and avoidance behavior.  

On examination, the Veteran's affect was noted to be blunted, and his mood was anxious and depressed.  Thought process and content were unremarkable.  The examiner indicated that the Veteran had sleep impairment.  

The Veteran reported difficulty falling asleep, frequent middle of the night awakening and recurrent nightmares.  He reported feeling groggy and unrefreshed in the morning.  The Veteran had panic attacks two to four times a month.  The severity was moderate, and the duration was several minutes.  

Regarding occupational impairment, the examiner indicated that the Veteran had lost several days from work in the last 12 months due to anxiety.  He had decreased concentration, memory loss and poor social interaction that affected his occupational function.  

Regarding social functioning, the Veteran reported that he was married but described the marriage as being rough.  He reported having good relationships with his children.  The Veteran stated that he had few meaningful relationships or social interactions.  

The diagnosis was that of PTSD.  The examiner indicated that the Veteran's GAF score was 55 which is indicative of more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The examiner stated that the Veteran had deficiencies in thinking, family relations, work and mood.  The examiner added that he had deficiencies in thinking because he reported having frequent intrusive thoughts, flashbacks with auditory hallucinations, and poor concentration.  

The examiner stated that the Veteran had deficiencies in family relations in that he reported having a "rough" marriage due to mood lability and irritability.  The examiner stated that he had a deficiency in work because of having poor concentration, irritability, social withdrawal, frequent and intrusive thoughts, nervousness, and occasional auditory flashbacks.  

The examiner indicated that the Veteran had deficiencies in mood, because he reported having a labile mood and was more frequently depressed.   

The VA mental health treatment records dated in June 2008 indicate that the Veteran underwent assessment for mental health treatment.  His GAF score was 50, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).    

A January 2009 VA examination report indicated that the Veteran had a depressed and anxious mood.  He described having intrusive thoughts and memories of the abuse that occurred in the military on a daily basis that brought on significant feelings of anger, fear, sadness and some degree of embarrassment.  

The Veteran had a clear increase in physiological arousal and emotional distress when he attempted to recount those experiences.  The Veteran reported having sleep impairment and nightmares.  The examiner noted that, socially, the Veteran had been quite withdrawn and had a tendency to isolate himself with a profound impact on his marriage.  He reported that his wife left him approximately one year ago.  

The Veteran reported that his motivation level was poor.  He felt heavily focused on thoughts of abuse and he could not focus well on other matters.  The Veteran appeared anhedonic and described difficulty deriving enjoyment from any experiences.  He reported having suicidal thoughts but no plan or intent.  

The Veteran's GAF score was 50, indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

The examiner stated that the impairment due to PTSD was significant.  The examiner indicated that, at this time, he believed that the Veteran was likely to experience significant difficulty managing the concentration and efficiency demands of employment due to frequent focus on abuse and consequent emotional distress related to those memories.  

The examiner stated further that the Veteran had significant social withdrawal which was likely to meaningfully hinder interactions with supervisors, coworkers, and the public.  The examiner also found that the Veteran's current capacity for managing stress was quite poor and his current level of PTSD was likely to meaningfully interfere with his ability to work at this time on a fulltime or consistent basis.  

The November 2010 VA examination report indicated that the severity of the PTSD had not changed since the last examination.  The Veteran's GAF score continued to be 50.  The examiner stated that it was not likely that the Veteran could maintain full time employment at this time because he was very irritable and he does not trust others. 

The examiner stated that the Veteran was living an isolative lifestyle.  His persistent distrust of others caused difficulty forming and maintaining relationships.  The Veteran reported having good relationships with his daughters and being a friend of one of his neighbors.  

Accordingly, on this record, the service-connected PTSD is shown to have been productive of a disability picture that more nearly approximates that of deficiencies in work, family, thinking, and mood; and caused an inability to establish and maintain effective relationships other than with a few friends for the period of the appeal.  

Thus, the Board finds that a 70 percent rating is warranted for the service-connected PTSD beginning on November 3, 2006.  The service treatment records dated in 2006 show that the Veteran had essentially the same symptoms and degree of impairment in 2006, prior to service separation in November 2006.  

The Veteran is shown to have sought psychiatric treatment in May 2006.  He was hospitalized for psychiatric treatment and evaluation from July 11 to July 26, 2006.  The assessment was that of adjustment disorder and personality disorder.   

The service treatment records dated in May 2006 show that the Veteran reported having difficulty adjusting back to military life.  He reported being traumatized while in the Marines when he was a victim of hazing and he having flashbacks.  Mood was mixed, and insight was poor.  

The Veteran reported that he missed PT because he could not tolerate the situation.  The assessment was that of adjustment disorder with disturbance of emotions and conduct.  It was noted that the Veteran had an Article 15 pending.   

The July 2006 inpatient summary indicated that the Veteran presented to the hospital with a unit escort after making threats to harm others in the unit.  It was noted that the Veteran had a history of going AWOL three times and feeling that his unit did not understand his situation.  

A mental status examination revealed that the Veteran's mood was frustrated, and his affect was congruent.  Thought processes were linear, logical, and coherent.  Insight and judgment were poor.  

The Veteran participated in individual and group therapy.  At the time of discharge, it was felt that he was not a danger to himself or others. It was noted that he should be restricted from arms and munitions and heavy machinery indefinitely.  The Veteran was discharged to duty.  

The July 2006 separation examination report indicated that the Veteran reported having nervous trouble, anxiety, and panic attacks; frequent trouble sleeping; and depression and excessive worry.  He reported that he received counseling and has been evaluated for a mental condition.  

The Veteran stated that he could not sleep because of his stress.  He had fear, flashbacks, and nervousness, and it was hard for him to perform duties.  He could not focus and had crying spells.  

The Veteran was discharged under Chapter 14-12c, commission of a serious offense, on November 2, 2006.  The offense was that the Veteran was on AWOL on two occasions.  He filed his claim for compensation benefits on November 3, 2006.   

The medical evidence from the service treatment records show that, in 2006, the Veteran had deficiencies in mood, work, judgment and thinking.  Thus, the assignment of the 70 percent rating for the service connected PTSD beginning on November 3, 2006 is warranted.  

Under the criteria for rating of PTSD, the basis for a 100 percent scheduler rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  

On this record, the Board finds that a 100 percent rating is not warranted for the service-connected PTSD at any time during the period of the appeal.  

The evidence shows that the PTSD does not cause total social and occupational impairment.  The VA examination reports and VA treatment records show moderate to serious impairment in social and occupational functioning.  There is evidence of total occupational impairment.  

However, there is no evidence of total social impairment.  The Veteran does live an isolative lifestyle, but his relationship with his daughters was good.  He also reported that he was friends with a neighbor.  

The Board has considered the Court's holding in Fenderson, supra, and has considered whether the Veteran is entitled to staged ratings for the service-connected PTSD.  As discussed, the Board finds that a 70 percent rating is warranted under Diagnostic Code 9411 for the entire appeal period.  

Finally, the Board finds that the service-connected disability picture is not so exceptional or unusual as to warrant referral of the claim for increase for extraschedular consideration.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.  

Here, there is no showing that the application of the established rating standards in this case has been rendered impractical.  See 38 C.F.R. § 3.321(b)(1).  Thus, referral for extraschedular consideration is not warranted.  


III.  Entitlement to an effective date earlier than January 9, 2009, for the grant of a total disability rating based on individual unemployability.

Legal Criteria

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

In the case of a claim for a total rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998). 

In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151.  A "claim" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by [VA], from a claimant...may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it [the formal claim] will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

"Date of receipt" means the date on which a claim, information or evidence was received in the VA.  38 C.F.R. § 3.1(r).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

VA is required to identify and act on informal claims for benefits. 38 C.F.R. § 3.155(a); See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  In determining whether there was an earlier claim the Board is required to determine all potential claims raised by the evidence, applying all relevant laws and regulations, regardless of whether the claim is specifically labeled as a claim for the benefit.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  However, an "informal claim must identify the benefit sought."  Id.  The Federal Circuit has elaborated that VA, "has a duty to fully and sympathetically develop the veteran's claim to its optimum in order to determine if an informal claim had been raised. With respect to all pro se pleadings,...VA [must] give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370 (2004).

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

If the veteran's service-connected disability or disabilities do not equal the percentage requirements of § 4.16(a), § 4.16(b) provides that veterans may have their cases submitted to the Director, Compensation and Pension Service, for extra- schedular consideration if the RO determines that they are unemployable by reason of their service-connected disabilities.


Analysis

The Veteran asserts that he has been unemployable due to the service-connected PTSD since May 8, 2008.  See the July 2009 statement from the Veteran.  

Historically, the Veteran initially filed a claim for service connection for PTSD on November 3, 2006.  

Service connection for PTSD was granted by rating decision dated in April 2008 and a 50 percent rating was initially assigned.  In a May 2009 rating decision, the RO assigned a 70 percent rating to the PTSD and awarded TDIU rating beginning on January 9, 2009, the date of the VA examination.  

As discussed, the 70 percent rating is now assigned for the service-connected PTSD beginning on November 3, 2006.  

The record shows that the date of receipt for the initial claim for service connection for PTSD is November 3, 2006.  The date of receipt of the formal claim for a TDIU rating is May 16, 2008.  

The effective date for an increased rating for disability compensation will be the earliest date as of which it is factually ascertainable that an increase in disability occurred if a claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13Vet. App. 449 (2000). 

A total rating on the basis of individual unemployability necessarily involves a review of the service-connected disabilities.  The Veteran's service-connected disability is PTSD currently evaluated as 70 percent.  In this case, the percentage requirements of § 4.16(a) are met from November 3, 2006.  

The Board finds that the evidence supports the assignment of a TDIU rating beginning on May 9, 2008 since the probative evidence shows that the Veteran's service-connected PTSD rendered him unable to engage in some form of substantially gainful employment from that date.  

As noted, the March 2008 VA examination report indicates that the Veteran had deficiencies in work due to the PTSD.   Regarding occupational impairment, the examiner indicated that the Veteran lost several days from work in the last 12 months due to anxiety.  The Veteran had decreased concentration, memory loss, and poor social interaction that impaired his occupational function.  

The examiner indicated that the Veteran's GAF score due to the PTSD was 55 which is indicative of more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The examiner stated that the Veteran had a deficiency in work because the Veteran reported having poor concentration, irritability, social withdrawal, frequent and intrusive thoughts, nervousness, and occasional auditory flashbacks.  

The VA mental health treatment records dated in June 2008 indicate that the Veteran underwent assessment for mental health treatment.  His GAF score was 50 which is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).    

Social Security Administration (SSA) records show that a psychologist reviewed the Veteran's SSA application, the VA examination report dated in March 2008 and the June 2008 VA treatment records and made a determination that the Veteran's anxiety-related disorder rendered the Veteran disabled and unable to work on April 14, 2008.  

In the Veteran's formal application for TDIU received on May 16, 2008, the Veteran indicated that he became too disabled to work on May 1, 2008 due to his PTSD, anxiety disorder, and adjustment disorder.  He stated that he last worked on June 9, 2008 and had worked as a clerk from May 2007 to June 2008.  .  

In a February 2009 statement, the Veteran's former employer stated that the Veteran worked full time as a production control clerk from May 2007 to May 2008.  He stated that the Veteran resigned and his last day at work was on May 8, 2008.   

The Board finds that the more probative evidence establishes that the Veteran last worked on May 8, 2008 at substantially gainful employment.  The medical evidence establishes that the Veteran had been precluded from working due to the PTSD.  

On this record, the Board finds that it was factually ascertainable from the record that the Veteran's service-connected PTSD  precluded him from securing and following to substantially gainful employment on May 9, 2008.  Thus an effective date of May 9, 2008 for the award of the TDIU rating is assigned.    

The assignment of an effective date earlier than May 8, 2008 for the award of TDIU is not warranted since the evidence of record establishes that the Veteran was performing substantially gainful employment up until that time.  



ORDER

An initial increased rating of 70 percent for the service-connected PTSD effective on November 3, 2006, is granted, subject to the regulations controlling disbursement of VA monetary benefits.  

An earlier effective date of May 9, 2008 for the assignment of a total rating based on individual unemployability by reason of service-connected disability is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


